DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to Primary Examiner Quang Nguyen, Ph.D. in AU 1633.
Claims 1-30 are pending in the present application.
Applicant's election with traverse of Group I, drawn to nucleic acids, vectors and host cells comprising a nucleic acid encoding a chimeric antigen receptor and a K13-vFLIP signaling protein, in the reply filed on 10/18/2021 is acknowledged.  
Applicant also elected the following species: (i) a binding domain that binds to MPL as the specific antigen target, wherein the binding domain comprises an scFv against MPL having SEQ ID NO: 2500; (ii) CD8 transmembrane domain; (iii) ITAM motif of CD3z as the intracellular signaling domain; and (iii) the co-stimulatory domain 41BB.
The traversal is on the ground(s) that the combination of Galetto (US 2015/150526) and Matta et al (Oncogene 27(39):5243-5253,2008) was based on hindsight reasoning which is improper and that the Matta reference has nothing to do with CAR T-cells.  Accordingly, the claims are novel and non-obvious over the cited references.
It is noting that the previous examiner did not even disclose the teachings of the Matta reference, let alone any rationale or motivation to combine the teachings of the Galetto reference and the Matta reference.  However, there is no unifying special technical feature of the presently claimed invention since at least a cell of independent claim 1 is obvious as being unpatentable over Foster et al (WO 2015/123527; IDS) in view of Matta et al (Oncogene 27:5243-5253, 2008; IDS) and Chugh et al (PNAS 102:12885-12890, 2005).  Please refer to the 103 rejection below for more details.


Accordingly, claims 19, 22-27 and 29 were withdrawn from further consideration because they are drawn to non-elected inventions.  Additionally, claims 10-12 and 14 were withdrawn from further consideration because they are directed to non-elected species.
Therefore, claims 1-9, 13, 15-18, 20-21, 28 and 30 are examined on the merits herein with the above elected species. 
Sequence Non-Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth below.
This application discloses numerous amino acid sequences at least in paragraphs [00296] and [00301]; but none of these sequences has been assigned with an appropriate SEQ ID NO.  It is also unclear whether all of these sequences have been listed in a paper sequence listing and in a CRF.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 18, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 18, it is unclear what is encompassed by the limitation “The nucleic acid of claim 17”.  This is because claim 17 recites “Nucleic acids”, and therefore which particular the nucleic acid of claim 17 does Applicant refer to.  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.
Similarly, it is unclear what is encompassed by the limitation “the nucleic acid of claim 17” in claim 28.  This is because claim 17 recites “Nucleic acids”, and therefore which particular the nucleic acid of claim 17 does Applicant refer to.  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.
Similarly, it is unclear what is encompassed by the limitation “the vector of claim 20”.  This is because claim 20 recites “Vectors”, and therefore which particular the vector of claim 20 does Applicant refer to.  Once again, clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6-8, 15-18, 20-21, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (WO 2015/123527; IDS) in view of Matta et al (Oncogene 27:5243-5253, 2008; IDS) and Chugh et al (PNAS 102:12885-12890, 2005).
The instant claims are directed to a cell comprising nucleic acids encoding a chimeric antigen receptor (CAR) and K13-vFLIP signaling protein, wherein the CAR comprises: a) an extracellular antigen specific domain, b) a transmembrane domain and c) an intracellular signaling domain comprising an immunoreceptor tyrosine-based activation motif (ITAM), wherein c) is located at the C-terminus of the chimeric receptor; nucleic acids comprising a first polynucleotide encoding the CAR and a second polynucleotide encoding the signaling protein, vectors comprising the same nucleic acids; and a pharmaceutical composition comprising the same cell, nucleic acids or vectors, and a pharmaceutically acceptable carrier.
Foster et al already disclosed at least modified cells (e.g., T-cells, NK cells and others) transfected or transformed with first and second polynucleotides (e.g., in the form of a non-viral and/or viral vectors such as adenovirus, adeno-associated virus, retrovirus, vaccinia virus), wherein the first polynucleotide encodes an inducible chimeric stimulating molecule comprising: i) a MyD88 polypeptide region or a truncated MyD88 polypeptide region lacking the TIR domain; ii) a CD40 cytoplasmic polypeptide region lacking the CD40 extracellular domain, iii) a multimerization region (e.g., a ligand binding region such as an FKBP region), and iv) a membrane targeting region (e.g., a myristoylation region); and the second polynucleotide encodes a chimeric antigen receptor (CAR) comprising: i) a transmembrane region (e.g., a CD8 transmembrane domain), ii) a T cell activation domain (e.g., an ITAM containing CD3-zeta polypeptide), and iii) an antigen recognition moiety that binds to an antigen on a cell involved in a hyperproliferative disease (e.g., leukemia, melanoma, hepatocarcinoma, glioblastoma, prostate cancer and others) (see at least the Abstract; and Summary; particularly page 2, last paragraph continues to third paragraph on page 3; page 7, first two full paragraphs; page 28, first full paragraph; page 32, second last paragraph; page 63, last two paragraphs; page 113, first AP20187, AP1510 and AP1903) that binds to the multimerization region to stimulate a T cell-mediated immune response in a subject in need thereof (page 56, second full paragraph; page 57, third paragraph).  Foster et al also stated “The antitumor efficacy of T cells engineered with chimeric antigen receptors (CARs) is dependent on their survival and in vivo expansion following adoptive transfer.  While the inclusion of costimulatory domains, such as CD28 and 4-1BB, have enhanced T cell expansion of CD19-targeted CARs for the treatment of leukemia1-4, inseparably linking these signaling domains to antigen recognition via the CAR has led to severe toxicities from unchecked T cell activation5,6.  Provided herein is a method for controlling CAR T cell therapy that in one embodiment relies on T cell costimulatory switch, the costimulatory molecule inducible MyD88/CD40 (iMC), activatable in vivo by the small molecule, chemical inducer of dimerization (CID), rimiducid (AP903), to provide costimulation to CAR-modified T cells, inducing T cell proliferation, survival and antitumor efficacy.  iMC-based, inducible costimulation may be used to regulate T cell expansion in vivo and serves as a new therapeutic option to control the safety and efficacy of CAR-T cell therapies” (page 1, line 31 continues to line 7 on page 2); and “Co-stimulatory polypeptides that can be used include those that activate NF-kappaB and other variable signaling cascades for example the p38 pathway and/or Akt pathway.  Such co-stimulatory polypeptides include, but are not limited to CD28 family members (e.g., CD28, ICOS), TNF receptors (i.e., CD40, RNAK/TRANCE-R, OX40, 4-1BB) (page 50, last paragraph).  Figure 39 depicts CAR improvements and associated toxicity (see other descriptions on pages 23-24)

    PNG
    media_image1.png
    620
    317
    media_image1.png
    Greyscale

Inducible chimeric signaling molecules (CSMs) that are controlled by CID, and contacting T cells that express the inducible CSMs with a CID results in cell activation, and induction of an immune response is taught by Foster et al and being depicted below.

    PNG
    media_image2.png
    166
    142
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    179
    153
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    514
    305
    media_image4.png
    Greyscale

Foster et al also disclosed pharmaceutical compositions comprising expression constructs, expression vectors, or transduced cells (page 103, lines 11-17), wherein the pharmaceutical compositions comprise a pharmaceutical acceptable carrier (e.g., sterile aqueous solutions or dispersions and sterile powders) (at least page 105, second paragraph).
Foster et al did not teach explicitly the use of a K13-vFLIP signaling protein as a costimulatory protein in the form of an inducible chimeric signaling molecule that is controlled by CID at least for a controllable CAR-T cell therapy that provides a strong immunotherapeutic response and yet avoids toxic side effects. 
Before the effective filing date of the present application (03/29/2016), Matta et al already disclosed that Kaposi’s sarcoma-associated herpesvirus (KSHV)-encoded viral FLICE inhibitory protein K13 interacts with a cytosolic IκB kinase (IKK) complex to activate nuclear factor-κB (NF-κB); and that K13 is also present in the nuclear compartment to interact with and activate the nuclear IKK complex, and that neither the IKKs nor NF-κB activation is required for nuclear localization of K13 (Abstract).
Additionally, Chugh et al also disclosed transgenic expression of K13 in human herpes virus 8 K13 transgenic mice leads to constitutive NF-κB activation and increased incidence of lymphomas but has no significant effect on Fas-induced apoptosis or the development and maturation of lymphocytes (Abstract).  Chugh et al also stated “K13 can potentially block caspase cascade either directly by inhibition of caspase 8 or indirectly by NF-κB-induced upregulation of antiapoptotic genes (e.g., cFLIP, cIAP, BclxL, etc.)….In fact, we observed a modest increase in caspase activity in the culture of K13 splenocytes as compared with NLC splenocytes, which could reflect their increased proliferative rate (Fig. 4F).  Collectively, the above results demonstrate that although transgenic expression of K13 leads to increased cellular proliferation, it has no significant inhibitor effect on caspase activation or apoptosis” (page 12888, right column, first full paragraph); and “HHV-8 vFLIP resembles vFLIP MC159 from the human molluscum contagiousum virus and vFLIP E8 from the equine herpes virus 2 in its overall structure, and all three proteins contain two death effector domains (8-10).  However, unlike vFLIP K13, transgenic expression of MC159 and E8 vFLIPs has been shown to block Fas-induced apoptosis in thymocytes and impair T cell development (22,23).  Thus, despite the overall sequence similarity, vFLIPs perform distinct functions in different viruses, and the whereas vFLIPs MC159 and E8 interact with caspase 8/FLICE or FADD and protect virally infected cells from Fas-induced apoptosis, vFLIP K13 interacts with the inhibitory κB kinase complex to activate NF-κB and promote lymphocyte proliferation” (page 12889, right column, first paragraph).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Foster et al by also selecting at least K13-vFLIP (vFLIP/K13) protein as well as MC139-FLIP protein as costimulatory molecules, in the form of an inducible chimeric signaling molecule that is controlled by CID in a controllable CAR-T cell therapy that provides a strong immunotherapeutic response and yet avoids toxic side effects, in light of the teachings of Matta et al and Chugh et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because Matta et al already disclosed that Kaposi’s sarcoma-associated herpesvirus (KSHV)-encoded viral FLICE inhibitory protein K13 interacts with a cytosolic IκB kinase (IKK) complex to activate nuclear factor-κB (NF-κB), and Chugh et al also demonstrated transgenic expression of K13 in human herpes virus 8 K13 transgenic mice leads to constitutive NF-κB activation and vFLIP K13 interacts with the inhibitory κB kinase complex to activate NF-κB and promote lymphocyte proliferation.  Chugh et al also disclosed that HHV-8 vFLIP resembles vFLIP MC159 from the human molluscum contagiousum virus in its overall structure, and vFLIPs MC159 interacts with caspase 8/FLICE or FADD and protects virally infected cells from Fas-induced apoptosis.  Moreover, the primary Foster reference already taught using any molecule or polypeptide that activates the NF-κB pathway can be used as a co-stimulatory polypeptide.

The modified transfected/transformed cells, nucleic acids, vectors and pharmaceutical compositions resulting from the combined teachings of Foster et al, Matta et al and Chugh et al as set forth above are indistinguishable from the compositions of the present application as claimed.  
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (WO 2015/123527; IDS) in view of Matta et al (Oncogene 27:5243-5253, 2008; IDS) and Chugh et al (PNAS 102:12885-12890, 2005) as applied to claims 1-3, 6-8, 15-18, 20-21, 28 and 30 above, and further in view of Lijima et al (Leukemia 14:1598-1605, 2000) and Tsunoda et al (US 7,993,642).
The combined teachings of Foster et al, Matta et al and Chugh et al were presented above.  However, none of the cited references teaches specifically that the antigen specific domain of the CAR targets MPL, and that the antigen specific domain comprises the scFv fragment huVB22Bw5 having SEQ ID NO: 2506.
However, before the effective filing date of the present application (03/29/2016) Lijima et al already examined the expression of cmpl/c-Mpl in 23 human lymphoid leukemic cell lines; and surface c-Mpl expression was detected in 13 of 17 B-lineage cell lines with higher expression was restricted in nine B-precursor cell lines, eight of which had 11q23 translocation or Philadelphia chromosome (Ph1) (Abstract; page 1603, right column, first paragraph).  Lijima et al also found that primary leukemia cells from patients with B-precursor acute lymphoblastic leukemia with Ph1 or 11q23 translocation expressed surface c-Mpl (Abstract; page 1603, right column, first 
Additionally, Tsunoda et al also taught anti-MPL antibodies prepared using genetic engineering techniques, including anti-human Mpl sc(Fv)2 designated hVB22Bq-wz5:sc(Fv)2 having the nucleotide sequence of SEQ ID NO: 292 (1572 nucleotides encoding the 524-amino-acid sequence of SEQ ID NO: 293) which nucleotides 457-1191 encodes the amino acid sequence that is 100% identical to SEQ ID NO: 2506 (245 amino acids) of the present application (Abstract; col. 2, lines 10-41; col. 20, lines 53-58; SEQ ID NO: 292 and attached sequence search below).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Foster et al, Matta et al and Chugh et al by also utilizing at least the anti-human Mpl sc(Fv)2 designated hVB22Bq-wz5:sc(Fv)2 as the antigen specific domain of the CAR to target B-precursor acute lymphoblastic leukemia with Ph1 or 11q23 translocation in a patient in need of a CAR cell immunotherapy, in light of the teachings of Lijima et al and Tsunoda et al as presented above. 
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Lijima et al already found that primary leukemia cells from patients with B-precursor acute lymphoblastic leukemia with Ph1 or 11q23 translocation expressed surface c-Mpl, while Tsunoda et al also disclosed anti-human Mpl sc(Fv)2 designated hVB22Bq-wz5:sc(Fv)2 having the nucleotide sequence of SEQ ID NO: 292 (1572 nucleotides) which nucleotides 457-1191 encodes the amino acid sequence that is 100% identical to SEQ ID NO: 2506 (245 amino acids) of the present application.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Foster et al, Matta et al, Chugh et al, Lijima et al and Tsunoda et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
prima facie obvious in the absence of evidence to the contrary.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (WO 2015/123527; IDS) in view of Matta et al (Oncogene 27:5243-5253, 2008; IDS) and Chugh et al (PNAS 102:12885-12890, 2005) as applied to claims 1-3, 6-8, 15-18, 20-21, 28 and 30 above, and further in view of Maude et al (N. Engl. J. Med. 371:1507-1517, 2014), Igawa et al (US 10,662,245) and Groger et al (PLoS ONE 4(4):e5391, doi:10.1371/journal.pone.0005391, 2009, 11 pages).
The combined teachings of Foster et al, Matta et al and Chugh et al were presented above.  However, none of the cited references teaches specifically that the cell further comprising nucleic acids encoding scFvs targeting IL6 and/or IL6 receptor alpha (claim 4) or the cell further comprising nucleic acid encoding peptide FX06 so as to mitigate capillary leak associated with CAR therapy (claim 5).
However, before the effective filing date of the present application (03/29/2016) Maude et al disclosed an effective autologous chimeric antigen receptor-modified T-cell therapy against CD19 (CTL019) for treating relapsed and refractory acute lymphoblastic leukemia (ALL), and they found that all treated patients had the cytokine-release syndrome with severe cytokine-release syndrome was effectively treated with the anti-interleukin-6 receptor antibody tocilizumab (Abstract and section titled “Cytokine-release syndrome” on page 1511).  Maude et al stated “A major toxic effect associated with CTL019 is the cytokine-release syndrome, a systemic inflammatory response that is produced by elevated levels of cytokines; these elevations are associated with T-cell activation and proliferation.  The cytokine-release syndrome ranges from mild and self-limiting, with high temperatures and myalgias, to severe and life-threatening, with a clinical course that also includes vascular leak, hypotension, respiratory and renal insufficiency, cytopenias and coagulopathy” (page 1511, left column, first paragraph); Patients who had severe cytokine-release syndrome had higher peak levels of interleukin-6 than did patients who did not have severe cytokine-release syndrome (page 1511, left column, second paragraph); and “We previously found marked elevation of interleukin-6 levels after CTL019 therapy and rapid reversal of severe cytokine-release syndrome with the interleukin-6-receptor blocking antibody tocilizumab8; therefore, tocilizumab was incorporated into the management of severe cytokine-release in this study” (page  1511, right column, first full paragraph).
Additionally, Igawa et al already disclosed and generated via genetic engineering second generation humanized anti-IL6 receptor IgG molecules that are superior to TOCILIZUMAB in having enhanced efficacy and improved pharmacokinetics to neutralize the biological activity of IL-6 (Abstract; col. 5, line 66 continues to line 62 on col. 6; and col. 21, line 45 continues to line 63 on col. 22).  It is noting that IL6 receptor is a protein complex consisting of the ligand-binding IL6Rα chain and the signal transducing component gp130.
Moreover, Groger et al already taught a natural plasmin digest product of fibrin, peptide Bβ15-42 (also called FX06) having the 28-amino-acid sequence of GHRPLDKKREEAPSLRPAPPPISGGGYR, significantly reduces vascular leak and mortality in animal models for Dengue shock syndrome; and the FX06 also reduced capillary leak in systemic LPS shock (Abstract; and sections titled “FX06 improved survival and reduced capillary leak in Dengue-induced shock” and “FX06 reduced capillary leak in systemic LPS shock” on page 2).
Accordingly, it would have been obvious for an ordinary skilled artisan to further modify the combined teachings of Foster et al, Matta et al and Chugh et al by also further transforming or transfecting genetically modified cells with at least nucleic acids encoding scFvs targeting IL6 receptor alpha and/or a nucleic acid encoding the peptide FX06, in light of the teachings of Maude et al, Igawa et al and Groger et al as presented above. 
all CTL019 treated patients had the cytokine-release syndrome that includes vascular leak, and severe cytokine-release syndrome was effectively treated with the anti-interleukin-6 receptor antibody tocilizumab; while Igawa et al already generated successfully via genetic engineering second generation humanized anti-IL6 receptor IgG molecules that are superior to TOCILIZUMAB in having enhanced efficacy and improved pharmacokinetics to neutralize the biological activity of IL-6 and Groger et al also demonstrated successfully that the FX06 peptide significantly reduces vascular leak and mortality in animal models for Dengue shock syndrome, as well as reduced capillary leak in systemic LPS shock.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Foster et al, Matta et al, Chugh et al, Maude et al, Igawa et al and Groger et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Examiner’s Comment
	The prior art does not teach or fairly suggest a scFv fragment comprising the sequence of SEQ ID NO: 2500 as an antigen specific domain of a CAR that targets MPL.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        

Sequence 292, 
Patent No. 7993642

Alignment Scores:
Length:                 1572   
Score:                  1304.00        Matches:       245    
Percent Similarity:     100.0%         Conservative:  0      
Best Local Similarity:  100.0%         Mismatches:    0      
Query Match:            100.0%         Indels:        0      
DB:                     22             Gaps:          0      

Qy          1 AspIleValMetThrGlnSerProLeuSerLeuProValThrProGlyGluProAlaSer 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        457 GATATTGTGATGACTCAGTCTCCACTCTCCCTGCCCGTCACCCCTGGAGAGCCGGCCTCC 516

Qy         21 IleSerCysArgSerSerLysSerLeuLeuHisSerAsnGlyAsnThrTyrLeuTyrTrp 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        517 ATCTCCTGCAGGTCTAGTAAGAGTCTCCTGCATAGTAATGGCAACACTTACTTGTATTGG 576

Qy         41 PheGlnGlnLysProGlyGlnAlaProArgLeuLeuIleTyrArgMetSerAsnLeuAla 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        577 TTCCAGCAGAAGCCAGGGCAGGCTCCACGGCTCCTGATCTATCGGATGTCCAACCTTGCC 636

Qy         61 SerGlyValProAspArgPheSerGlySerGlySerGlyThrAlaPheThrLeuLysIle 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        637 TCAGGGGTCCCTGACAGGTTCAGTGGCAGTGGATCAGGCACAGCTTTTACACTGAAAATC 696

Qy         81 SerArgValGluAlaGluAspValGlyValTyrTyrCysMetGlnHisIleGluTyrPro 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        697 AGCAGAGTGGAGGCTGAGGATGTTGGGGTTTATTACTGCATGCAACATATAGAATATCCT 756

Qy        101 PheThrPheGlyGlnGlyThrLysLeuGluIleLysGlyGlyGlyGlySerGlyGlyGly 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        757 TTTACGTTCGGCCAAGGGACCAAACTGGAAATCAAAGGAGGTGGTGGATCGGGTGGTGGT 816

Qy        121 GlySerGlyGlyGlyGlySerGlnValGlnLeuValGlnSerGlyProGluValLysLys 140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        817 GGTTCGGGAGGCGGTGGATCGCAGGTGCAGCTGGTGCAGTCTGGACCTGAGGTGAAGAAG 876

Qy        141 ProGlyAlaSerValLysValSerCysLysAlaSerGlyTyrThrPheThrAsnSerTrp 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        877 CCTGGGGCCTCAGTGAAGGTCTCCTGCAAGGCTTCTGGATACACCTTCACCAACTCCTGG 936

Qy        161 MetAsnTrpValArgGlnArgProGlyLysGlyLeuGluTrpIleGlyArgIleTyrPro 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        937 ATGAACTGGGTGAGGCAGAGGCCTGGAAAGGGTCTTGAGTGGATTGGACGGATTTATCCT 996

Qy        181 GlyAspGlyGluThrIleTyrAsnGlyLysPheArgValArgValThrIleThrAlaAsp 200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        997 GGAGATGGAGAAACTATCTACAATGGGAAATTCAGGGTCAGAGTCACGATTACCGCGGAC 1056

Qy        201 GluSerThrSerThrAlaTyrMetGluLeuSerSerLeuArgSerGluAspThrAlaVal 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1057 GAATCCACGAGCACAGCCTACATGGAGCTGAGCAGCCTGAGATCTGAGGACACGGCCGTG 1116

Qy        221 TyrTyrCysAlaArgGlyTyrAspAspTyrSerPheAlaTyrTrpGlyGlnGlyThrThr 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1117 TATTACTGTGCGAGAGGCTATGATGATTACTCGTTTGCTTACTGGGGCCAGGGAACCACG 1176

Qy        241 ValThrValSerSer 245
              |||||||||||||||
Db       1177 GTCACCGTCTCTTCA 1191